IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60400
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

DANNY TWANA BOOSE,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                       USDC No. 1:95-CR082-S
                        - - - - - - - - - -
                          October 29, 1996
Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Danny Twana Boose appeals his conviction for kidnapping and

sexual assault.   He argues that the district court erred by

disallowing the testimony of Altheria Forbes concerning

statements made by the victim to Forbes.**   For essentially the

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
     **
        To the extent that Boose contends that the district
court erred by disallowing certain cross-examination of the
victim’s husband, we conclude that no abuse of discretion
occurred because, as explained by the district court, the matter
was not relevant. See Fed. R. Evid. 401, 402.
                          No. 96-60400
                              - 2 -

same reasons as explained by the district court during the trial,

we conclude that the court did not abuse its discretion.   See

United States v. Townsend, 31 F.3d 262, 267-68 (5th Cir. 1994),

cert. denied, 115 S. Ct. 773 (1995).

     AFFIRMED.